Judgment of the Supreme Court at Special Term, entered on April 30,1968 in Bronx County, unanimously modified on the law and the facts to the extent of reducing •the counsel fee to $5,000 and as modified affirmed, without costs or disbursements to any party. The services rendered in the trial would not merit a fee in this amount. However, defendant’s practice of never paying alimony until found in contempt necessitated additional services, practically equal in extent to those rendered in the balance of the action. Concur—• Eager, J. P., Steuer, Capozzoli, Tilzer and MeGivem, JJ.